 



Exhibit 10.6
ROADHOUSE GRILL, INC.
2703-A GATEWAY DRIVE
POMPANO BEACH, FLORIDA 33069
November 17. 2005
Ayman Sabi
c/o Roadhouse Grill, Inc.
2703-A Gateway Drive
Pompano Beach, Florida 33069
Dear Mr. Sabi:
          This letter agreement (“Agreement”) between the parties hereto sets
forth the terms under which Ayman Sabi (“Sabi”) , in his role as a stockholder
of the Company, will enter into a Voting Agreement (the “Voting Agreement”)
agreeing to vote the shares of the Company’s common stock that he owns
(including the shares owned of record by Tonto Capital Partners, GP) in favor of
the proposed Merger (the “Merger”) between the Company and Steakhouse Partners,
Inc. (“Steakhouse”).
The Agreement
          Under the terms of that certain Agreement and Plan of Merger, dated as
of November 14, 2005 (the “Merger Agreement”), Steakhouse is requiring that Sabi
and Tonto enter into a Voting Agreement under which they agree to support the
Merger transaction contemplated by the Merger Agreement.
          For good and valuable consideration, as set forth herein, Sabi hereby
agrees to execute the Voting Agreement pursuant to which they will support the
Merger in its role as a stockholder of the Company. In return, the Company
agrees that at the closing of the Merger, it will pay to Sabi a fee of $50,000
in cash.
Other
          This Agreement constitutes the entire agreement between the parties
hereof regarding the subject matter hereof. This Agreement may only be changed
by a written agreement signed by the parties hereof.
          The subject headings in this Agreement are provided for the
convenience of the reader and do not make up a part of the Agreement itself.

1



--------------------------------------------------------------------------------



 



          This Agreement will be governed and construed in accordance with the
laws of the State of Florida, without regard to the conflicts of laws principles
thereof.
          If you are in agreement with the foregoing, please sign and return one
copy of this Agreement. Any counterpart copies will constitute one single
document with respect to this Agreement.

              Sincerely,
 
            ROADHOUSE GRILL, INC.
 
       
 
       
 
  By:   /s/ Michael C. Brant
 
            Name: Michael C. Brant     Title: EVP and CFO

Accepted and agreed to as of the 17th day of November, 2005.

     
/s/ Ayman Sabi
 
   
Ayman Sabi
   

2